Title: From Thomas Jefferson to Archibald Stuart, 11 June 1795
From: Jefferson, Thomas
To: Stuart, Archibald



Dear Sir
Monticello June 11. 1795.

By a letter of yours, communicated to me by Colo. Bell, I am apprehensive mine of May 23d. did not get to you. I do not recollect whether I sent it by post or with the books. I now send a copy on the preceding page. Within a week from this time I think I shall be able to send for the other books, and they shall be immediately deposited with Colo. Bell. Itake the liberty of inclosing some nail cards which I will thank you to put into the hands of such of your merchants as you think substantial and punctual. Mr. Stuart, Mr. Sinclair, Gamble &have been named to me as such. And probably others. I deliver the nails at Charlottesville, or Milton at the wholesale Richmond price at the time being. This is certified to me monthly by Mr. Robert Pollard of Richmond. Payment is expected in 3. months after they go out of my hands. I am now executing an order for Dr. Johnson of your town which will give them a sample of my nails. Our harvest commencing now within a few days, will suspend our work probably a month from this time. Any orders may be executed after that time at the rate of about 80. ℔ a day. I sell by the pound altogether, and the merchants here retail by the pound at about 25 percent on my prices. My barrels contain from about 125. to 175 ℔. according to the size of the nail. I note the present prices below. I am Dear Sir Your’s affectionately

Th: Jefferson

